Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed March 31, 2020 is a reissue application of 15/708,756 (U.S. Patent No. 10,200,565, issued February 5, 2019).

Claims 1-13 were initially pending in the application.  Claims 14-21 were added in a preliminary amendment filed on March 31, 2020.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,200,565 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 251
Claims 14-21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claim 1 with the addition of independent claim 14 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 15/708,756 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on August 8, 2018.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below):

    PNG
    media_image1.png
    129
    634
    media_image1.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Hyodo and Omura): 

    PNG
    media_image2.png
    241
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    620
    media_image3.png
    Greyscale

(page 9, Applicant’s Arguments/Remarks filed August 8, 2018 in application 15/708,756)
Thus, at least the following limitations found in claim 1 (similar limitations found in claim 9) that correspond to the arguments and amendments made during prosecution which state, “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.” are considered to be a surrender-generating limitations.  
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the 
(Step 3: MPEP 1412.02(II)(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 14-21 either completely omit the language of claims 1-13 requiring “identifies a sheet region of the sheet in the read image obtained by the line sensor; and corrects a magnification of each subregion in a main scanning direction of the identified sheet region according to a characteristic of the lens unit that is used in forming an image of the subregion in the main scanning direction on the line sensor.”, and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 14-21 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.

Additionally, the reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based (see 37 CFR 1.175 and MPEP § 1414).  As explained above in reference to the rejection in view of .

Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “…wherein the image former forms, on the sheet, the image based on the print job and the image for position adjustment simultaneously”, does not reasonably provide enablement for performing the position adjustment steps of claim 1 under the condition of having both the image based on the print job and the image for position adjustment simultaneously printed on the claimed “sheet”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In claim 19, the broadest reasonable interpretation of the image forming system according to claim 14 would require that the image based on the print job and the image for position adjustment would be simultaneously formed on the “first sheet” of claim 14.  The specification does not disclose enough information for one of ordinary skill in the art to make the image forming system of claim 19 that would allow the system to “obtain image data” via the reader and then detect “positional information of the image for position adjustment on the sheet based on the image data obtained by the reader, and corrects a position of an image to be formed on a second sheet based on the detected positional information”.  The specification does not disclose any information about how to deal with the fact that by printing both images simultaneously, the image based on the print job will cover and/or obscure at least a portion and possibly all of the contents of the image for position adjustment making it impossible to obtain image data regarding the image for position adjustment and use said image data to determine and apply a position correction for the image to be formed on the second sheet.  The specification provides absolutely no direction on how to analyze the image for position adjustment when presented with the simultaneously .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (U.S. Patent Application Publication No. 2017/0052468, filed , August 11, 2016, hereinafter Omura) in view of Nishikawa et al. (U.S. Patent Application Publication No. 2013/0083107, published April 4, 2013, hereinafter Nishikawa).
Regarding independent claim 14, Omura discloses an image forming system comprising: an image former that can form, on a sheet, an image based on a print job and an image for position adjustment;					(page 5, paragraph [0054] of Omura)
a conveyor that conveys the sheet;	(page 2, paragraph [0028] of Omura)
a reader that reads at least the image for position adjustment formed on a first sheet conveyed by the conveyor, to thereby obtain image data; and	(pages 5 and 6, paragraphs [0062]-[0066]  of Omura)
a hardware processor that detects positional information of the image for position adjustment on the sheet based on the image data obtained by the reader, and corrects a position of an image to be formed on a second sheet based on the detected positional information, wherein the correction is executed during the print job.					(page 3, paragraph [0039] and pages 5 and 6, 
   paragraphs [0054] and [0062]-[0066]  of Omura)
Omura does not explicitly disclose the print job does or does not includes a plurality of sheets, rather Omura simply does not discuss the details of print jobs.  However, Nishikawa discloses a print job includes a plurality of sheets (page 18, paragraph [0266] of Nishikawa). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Omura with the notoriously well-known teachings of Nishikawa for a print job that includes a plurality of sheets.  A motivation to combine the references would be that as shown by Nishikawa it is notoriously well-known that a print job can include a plurality of sheets and thus one of ordinary skill in the art would have clearly been motivated to allow for print jobs including a plurality of sheets when considering the teachings of Omura (page 18, paragraph [0266] of Nishikawa).

Regarding dependent claim 15, Omura discloses wherein the reader reads at least the image for position adjustment formed on the sheet each time the sheet is conveyed (pages 5 and 6, paragraphs [0062]-[0066]  of Omura).

Regarding dependent claim 16, Omura discloses wherein the image former includes a photoreceptor and an intermediate transfer body, and	 
(page 1, paragraph [0007] and page 2, paragraphs [0026] and [0027] of Omura)
the hardware processor adjusts the timing of start of image writing from the photoreceptor to the intermediate transfer body, to thereby adjust the position of the image on the second sheet.
		(page 3, paragraph [0041] and page 9, paragraph [0119] of Omura)

Regarding dependent claim 17, Omura discloses wherein the image for position adjustment is a register mark (Fig. 5 and page 5, paragraphs [0060] and [0061] of Omura).

Regarding dependent claim 18, Omura discloses wherein the image for position adjustment is formed at each of four corners of the sheet (Fig. 5 and page 5, paragraphs [0060] and [0061] of Omura).

Regarding dependent claim 20, Omura discloses an operational display that receives, from a user, a setting of execution or non-execution of real-time adjustment during the print job (the selection or deselection of automatic adjustment as shown in Fig. 13 and page 8, paragraphs [0101] and [0102] of Omura).

Regarding dependent claim 21, Omura discloses wherein in response to N or more read images being obtained, wherein N is a positive integer, the hardware processor identifies a position of the image for position adjustment in each of the N read images, and calculates a mean value of the positional information on the N read images (in the case where N=1, page 6, paragraph [0066] and [0067] of Omura).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992